White, J.
The four appellants in this case were tried upon an information charging them with the false imprisonment of one J. P. Kaufman, and were convicted and fined *206$25 each. The information, which is not objected to, was based upon article 2169, Paschal’s Digest.
It is contended, and the main burden of complaint urged in the brief of counsel is, that the court erred in giving, as part of the general charge, the following instructions to the jury, viz. : “It is sufficient imprisonment to stop a man from going in any direction he may see proper; and it is not necessary that he be detained in any particular spot, so he is prevented from moving from place to place, or in the direction he wishes to go.”
We see no objection to this charge. It seems to express the same idea as that embraced in the statute, to wit, that false imprisonment is committed by the use of any “ means which restrains the party detained from removing from one place to another, as he may see proper.” Art. 2169. The charge in the case, taken as a whole, submitted the law as applicable to the facts fairly to the jury, and the defendants asked no additional instructions.
We see no error in the case requiring its reversal, and the judgment is, therefore, affirmed.

Affirmed.